Citation Nr: 1529736	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-44 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder to include as secondary to a service-connected left ankle disability.

2.  Entitlement to an initial compensable disability evaluation for left tarsal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active military service from October 1986 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) from June and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Though the Veteran requested a Travel Board hearing in his October 2010 substantive appeal, in an April 2014 letter, the Veteran withdrew the hearing request. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has a left knee disorder due to his service-connected left ankle disability.  In a VA progress note dated in October 2008, the physician noted that the left knee pain and degenerative joint disease could result from antalgic posture from the left ankle disability.  The Veteran underwent a VA examination in May 2009.  The examiner noted a mild antalgic gait and, after physical examination, the diagnosis was left knee degenerative arthritis.  A July 2009 addendum opinion stated that the Veteran's left knee disability was not caused or aggravated by his left ankle disability as there is no medical evidence of a causal connection between the Veteran's left ankle condition and the left knee osteoarthritis.  The examiner also noted that the Veteran has similar degenerative changes in both knees.  Given the fact that the VA examiner conceded the Veteran has an antalgic gait and failed to address the cause and effect of this antalgic gait, the Board finds the examiner's opinion is inadequate, and an additional opinion is necessary.  In rendering an opinion, the examiner should address the October 2008 VA progress note which found the left knee disorder could result from an antalgic posture due to the service-connected left ankle disability and November 2013 VA progress note that indicates the Veteran's morbid obesity is the cause of his knee pain.  

The Veteran is also claiming an increased rating for his service-connected left tarsal tunnel syndrome.  The Board notes that the Veteran last underwent a VA examination for his left tarsal tunnel syndrome in May 2009, more than 6 years ago.  In the May 2015 brief, the Veteran's representative asserted that the examination is "stale" for rating purposes, suggesting that the Veteran's left tarsal tunnel syndrome has worsened.  While the date of the last examination in and of itself does not merit a request for a new VA rating examination, the Veteran has also provided information subsequent to the last VA examination which indicates that the symptoms associated with his left tarsal tunnel syndrome are worse than shown on the most recent VA examination.  See, e.g., VA Form 9 received in October 2010.  The Board finds a VA nerves examination is necessary to determine the current severity of the Veteran's service-connected left tarsal tunnel syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical care providers who treated the Veteran for his left knee disorder and left tarsal tunnel syndrome since September 2014.

After securing the necessary releases, the RO should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA nerve examination, for evaluation of the left tarsal tunnel disability.  The entire claims file, access to Virtual VA, and a complete copy of this remand must be made available to the examiner(s), and the report of the examination(s) should note review of the file.  All appropriate tests should be accomplished, and all clinical findings should be reported in detail.

3.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of his claimed left knee disorder.  The claims file and a copy of this remand should be forwarded to the examiner for review.  A full history should be elicited from the Veteran during the course of the examination, the pertinent details of which should be recited in the examination report.  All necessary testing should be conducted, the results of which should be detailed in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present left knee disability was either caused OR permanently aggravated by the Veteran's service or service-connected left ankle disability.  The examiner should specifically discuss the October 2008 and November 2013 VA progress notes referred to above. 

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he or she is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

4.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If any benefit sought is not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




